Case 19-10317   Doc 71-3 Filed 09/10/19 Entered 09/10/19 15:16:19   Desc Exhibit
                     Confidentiality Agreement Page 1 of 7


                                 EXHIBIT C

                      CONFIDENTIALITY AGREEMENT

                                   [attached]
Case 19-10317       Doc 71-3 Filed 09/10/19 Entered 09/10/19 15:16:19                  Desc Exhibit
                         Confidentiality Agreement Page 2 of 7




September ___, 2019

Dear First Last Name,

        Company Name (“you”) have requested that we, on behalf of and as agent for our client
Bon Worth Inc. (together with any parent company or subsidiaries, the “Company”), provide you
with non-public information concerning the Company’s business, operations, projections,
financial condition and assets in connection with a possible transaction with the Company (the
“Transaction”). As a condition to such information being furnished to you, you agree to treat any
tangible information, whether written or electronic, concerning the Company (whether prepared
by the Company, its directors, officers, employees, attorneys, accountants, consultants, agents,
lenders or financial advisors (collectively, the “Company Representatives”) or otherwise and
irrespective of the form of communication) that in the future is furnished to you (the “Confidentia l
Information”) in accordance with the provisions of this letter agreement and to take or abstain from
taking certain other actions as hereinafter set forth.

         1.      The term “Confidential Information” shall be deemed to include (i) any information
(including historical financial information that has not been publicly disclosed), concerning the
business, operations, financial condition or projections and assets of the Company included in
information that in the future is furnished by or on behalf of the Company to you or your
Representatives (as defined herein) and (ii) any portions of any notes, analysis, compilations ,
studies, interpretations, memoranda or other documents and writings prepared by you which
contain, reflect or are based upon, in whole or in part, any information described in clause (i) above
that in the future is furnished to you or your Representatives. The term “Confidential Information”
does not include information which (A) is or becomes generally available to the public other than
as a result of a disclosure by you in violation of this letter agreement, (B) was already known to
you or your Representatives or already within your or their possession prior to its being furnished
to you by or on behalf of the Company, provided that such information was not, to your knowledge,
provided by a party in breach of a confidentiality agreement with, or in breach of another legal or
fiduciary obligation of confidentiality to, the Company with respect to such information, (C) is or
becomes available to you from a source other than the Company, provided that the source of such
information was not known by you to be in breach of a confidentiality agreement with or other
contractual, legal or fiduciary obligation of confidentiality to the Company or any of its affiliates
with respect to such information or (D) is independently developed by you or your Representatives
without incorporation of any Confidential Information. Confidential Information shall not be
deemed to fall within the exceptions of clauses (A) and (B) above merely because it is included in
a document which also includes information that does fall within such exceptions.

                      212 S, Tryon Street, Suite 1050, Charlotte, NC 28202
                             (704) 375-7542 www.finleygroup.com
Case 19-10317       Doc 71-3 Filed 09/10/19 Entered 09/10/19 15:16:19                  Desc Exhibit
                         Confidentiality Agreement Page 3 of 7



        2.      You hereby agree that you shall use the Confidential Information solely for the
purpose of evaluating the Transaction, that the Confidential Information will be kept confidential,
and that you will not disclose to any person, other than your affiliates and your and their respective
directors, officers, employees, members, partners, potential financing sources, agents, or advisors
(including, without limitation, counsel, accountants, consultants, insurers, rating agencies,
bankers, and financial and operating advisors) who need to know the Confidential Information for
the purpose evaluating the Transaction (collectively, your “Representatives”), any of the
Confidential Information (it being understood that any such Representative shall be informed by
you of the confidential nature of such information and shall agree to treat such information
confidentially). In any event, you shall be responsible for any breach of this letter agreement by
your Representatives.

         3.     In addition, you agree that, without the consent of the Company, you shall not
disclose to any person the fact that the Confidential Information has been made available to you,
that existence of any discussions or negotiations concerning the Transaction (if any such
discussions or negotiations occur), or any of the terms, conditions, or other facts with respect to
the Transaction, including the status thereof. You recognize and acknowledge that damage could
result to the Company if the Confidential Information were used or disclosed except as authorized
by this letter agreement. The term “person” as used in this letter agreement shall be broadly
interpreted to include the media, any governmental representative, authority or tribunal, and any
corporation, partnership, group, individual or other entity.

         4.     In the event that you are requested or required (by law, court order, stock exchange
or self-regulatory organization, oral questions, interrogatories, requests for information or
documents in legal proceedings, governmental agency or regulatory body (including, without
limitation, the Securities and Exchange Commission), subpoena, civil investigative demand or
other similar process) to disclose any Confidential Information, you shall provide the Company
with written notice of any such request or requirement as promptly as practicable (unless you are
prohibited by applicable laws from doing so) so that the Company may seek at its sole cost and
expense a protective order or other appropriate remedy and/or waive compliance with the
provisions of this letter agreement. If, in the absence of a protective order or other remedy or the
receipt of a waiver by the Company, you are nonetheless, in the opinion of your legal counsel,
legally required to make any such disclosure of Confidential Information to any person, you may,
without liability hereunder, disclose to such person only that portion of the Confidential
Information that is legally required to be disclosed, provided that you will use your reasonable
efforts to assist the Company, at the Company’s expense, in obtaining an appropriate protective
order or other reliable assurance that confidential treatment will be accorded the Confidential
Information by such person.

        5.      Upon the written request of the Company for any reason, you will promptly
redeliver to the Company all written or electronic Confidential Information provided to you by the
Company or Company Representatives (or, at your option, you may destroy all such Confidential
Information and such destruction shall, upon the written request of the Company, be certified in
writing to the Company by an authorized officer supervising such destruction) and you shall not
retain any copies, extracts or other reproductions in whole or in part of such Confidential
Case 19-10317       Doc 71-3 Filed 09/10/19 Entered 09/10/19 15:16:19                 Desc Exhibit
                         Confidentiality Agreement Page 4 of 7


Information, including any electronic, audio, digital or other back-up copies of the Confidential
Information, except as required to be maintained by law or your internal document retention
policies, so long as such retained copies are kept in accordance with the provisions of this letter
agreement. All Confidential Information consisting of documents, memoranda, notes and other
writings whatsoever prepared by you based on information in the Confidential Information,
including any electronic, audio, digital or other back-up copies of the Confidential Information,
shall be destroyed and no copy thereof shall be retained and such destruction shall, upon the written
request of the Company, be certified in writing to the Company by an authorized officer
supervising such destruction, except as required to be maintained by law or your internal document
retention policies, so long as such retained copies are kept in accordance with the provisions of
this letter agreement. Notwithstanding the return or destruction of the Confidential Information,
you shall continue to be bound by your obligations of confidentiality and other obligations
hereunder.

         6.     You acknowledge that neither the Company nor any Company Representative
makes any representation or warranty, express or implied, as to the accuracy or completeness of
the Confidential Information.       You agree that neither the Company nor any Company
Representative shall have any liability to you or any of your affiliates or investors relating to or
resulting from any errors or omissions in the Confidential Information. You will be entitled to
rely solely on such representations and warranties as may be included in any definitive agreement
with respect to the Transaction, subject to such limitations and restrictions as may be contained
therein.

        7.      All Confidential Information shall be and shall remain the property of the
Company, and nothing contained in this letter agreement shall be construed as granting to you any
rights by license or otherwise in any Confidential Information. You understand and acknowledge
that nothing herein requires the disclosure to you of any Confidential Information, which shall be
disclosed if at all, solely at the option of the Company. The Company, in its sole discretion, may
withhold from or redact competitive information contained in the Confidential Information.
Nothing in this letter agreement obligates the Company to make any particular disclosure of
Confidential Information or to complete, revise or update any Confidential Information.

         8.     You are aware (and your Representatives who are apprised of this matter have been
advised) that United States securities laws may prohibit any person who has received material non-
public information concerning any company from purchasing or selling securities of such
company, or from communicating such information to any other person under circumstances in
which it is reasonably foreseeable that such person is likely to purchase or sell such securities in
violation of those laws. In the event that you or your Representatives purchase or sell securities
of the Company in violation of any such prohibition, you agree to indemnify and save harmless
the Company with respect to any and all damages, costs and expenses which the Company may
suffer to the extent that they result directly from any such purchase or sale.

        9.      You recognize and acknowledge the confidential nature of the Confidential
Information and that irreparable damage may result to the Company if information contained
therein or derived therefrom, as well as any other Confidential Information, is disclosed to any
third party except as herein permitted or is used for any purpose other than the evaluation of the
Case 19-10317       Doc 71-3 Filed 09/10/19 Entered 09/10/19 15:16:19                  Desc Exhibit
                         Confidentiality Agreement Page 5 of 7


possible Transaction. It is further understood and agreed that money damages may not be a
sufficient remedy for any breach of this letter agreement. Accordingly, it is agreed by you that the
Company shall be entitled to seek an injunction or injunctions to prevent breaches or threatened
breaches of this letter agreement and/or to specific performance of this letter agreement. Such
remedies shall not be deemed to be the exclusive remedies for a breach by you of this letter
agreement but shall be in addition to all other remedies available at law or equity to you or the
Company. Furthermore, you agree that you will notify the Company if you become aware of any
unauthorized disclosure of any Confidential Information.

      10.  THIS LETTER AGREEMENT IS GOVERNED BY AND SHALL BE
CONSTRUED IN ACCORDANCE WITH LAWS OF THE STATE OF NORTH CAROLINA
WITHOUT GIVING EFFECT TO ANY CHOICE OR CONFLICT OF LAW PROVISION OR
RULE (WHETHER OF THE STATE OF NORTH CAROLINA OR ANY OTHER
JURISDICTION) THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY
JURISDICTION OTHER THAN THE STATE OF NORTH CAROLINA. THE PARTIES
MUTUALLY CONSENT TO THE EXCLUSIVE JURISDICTION OF THE UNITED STATES
BANKRUPTCY COURT FOR THE WESTERN DISTRICT OF NORTH CAROLINA AND
AGREE THAT ANY ACTION, SUIT OR PROCEEDING CONCERNING, RELATED TO OR
ARISING OUT OF THIS LETTER AGREEMENT AND THE NEGOTIATION OF THIS
LETTER AGREEMENT WILL BE BROUGHT ONLY IN THE UNITED STATES
BANKRUPTCY COURT FOR THE WESTERN DISTRICT OF NORTH CAROLINA AND
THE PARTIES AGREE THAT THEY WILL NOT RAISE ANY DEFENSE OR OBJECTION
OR FILE ANY MOTION BASED ON LACK OF PERSONAL JURISDICTION, IMPROPER
VENUE, INCONVENIENCE OF THE FORUM OR THE LIKE IN ANY CASE FILED IN A
THE UNITED STATES BANKRUPTCY COURT FOR THE WESTERN DISTRICT OF
NORTH CAROLINA.

        11.     During the period commencing on the date of this Agreement and terminating one
year after the date hereof (the “Standstill Period”), without the prior express written consent of the
board of directors of the Company, neither you, your affiliates or any person acting jointly or in
concert with you or your affiliates shall: (a) in any manner acquire, agree to acquire or make any
proposal or offer to acquire, directly or indirectly, any (i) debt and/or securities of the Company or
(ii) material portion of the assets of the Company, or of any successor to or person in control of
the Company; (b) propose or offer to enter into, directly or indirectly, any merger or business
combination involving the Company; (c) directly or indirectly solicit, or participate or join with
any other person in the solicitation of, any proxies to vote, or to seek to advise or to influence any
person with respect to the voting of, any securities of the Company; (d) discuss with any creditor
of the Company any information regarding the Company, the Company’s debt obligations held by
any such creditor, the Transaction, or any matter related to the foregoing; (e) otherwise act, alone
or in concert with others to seek to control or to influence the management, board of directors or
policies of the Company; (f) make any public or private disclosure of any consideration, intention,
plan or arrangement inconsistent with any of the foregoing; or (g) advise, assist or encourage any
other person in connection with any of the foregoing.

        12.   It is understood and agreed that no failure or delay by the Company in exercising
any right, power or privilege hereunder shall operate as a waiver thereof, nor shall any single or
Case 19-10317       Doc 71-3 Filed 09/10/19 Entered 09/10/19 15:16:19                 Desc Exhibit
                         Confidentiality Agreement Page 6 of 7


partial exercise thereof preclude any other or further exercise thereof or the exercise of any right,
power or privilege hereunder.

        13.    In the event that any of the provisions of this letter agreement shall be held by a
court or other tribunal of competent jurisdiction to be illegal, invalid or unenforceable, such
provisions shall be limited or eliminated to the minimum extent necessary so that this letter
agreement shall otherwise remain in full force and effect. The parties to this letter agreement
acknowledge that they each have had the opportunity to review this letter agreement with their
respective counsel and, therefore, agree that the rule of construction that ambiguities shall be
construed against the drafter shall not be applicable.

        14.     No amendment or modification of this letter agreement shall be binding unless
made by written instrument signed by both parties hereto. This letter agreement may be executed
in one or more counterparts, each of which shall be deemed to be an original, but all of which,
taken together, shall constitute one and the same agreement. This letter agreement supersedes all
prior discussions and writings and constitutes the entire agreement between you and the Company
with respect to the subject matter hereof.

        15.     This letter agreement shall terminate and be of no further force or effect upon the
earlier of: (i) two (2) years from the date hereof or (ii) the date of execution of a definitive
agreement regarding the Transaction; provided that such termination shall in no way affect the
Company's rights with respect to a breach by you or your Representatives of the terms of this letter
agreement which occurred prior to the date of such termination.

                                          * * * * *
                                     [Signature Page Follows]
Case 19-10317          Doc 71-3 Filed 09/10/19 Entered 09/10/19 15:16:19          Desc Exhibit
                            Confidentiality Agreement Page 7 of 7


         Please confirm your agreement with the foregoing by signing and returning one copy of
this letter to the undersigned, whereupon this letter agreement shall become a binding agreement
between you and the Company.

                                            Very truly yours,

                                            The Finley Group Inc.,
                                            on behalf of and as agent for the Company


                                            By:
                                            Name: Matthew W. Smith
                                            Title: Managing Director

                                            Accepted and agreed as of the date first written
                                            above:


                                            [                                           ]


                                            By:
                                            Name:
                                            Title:




4848-5898-2308, v. 1
